Citation Nr: 1508253	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-35 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  

2.  Entitlement to service connection for numbness of the right upper lip resulting from in-service dental surgery.  

3.  Entitlement to service connection for loss of tooth number 25, temporomandibular joint disease, and headaches, resulting from in-service dental surgery.  

4.  Whether new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD).  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and PTSD.  

6.  Whether new and material evidence has been received to reopen the claim of service connection for three scars resulting from removal of skin cancer.  

7.  Entitlement to service connection for skin cancer, to include scars resulting from cancer removal (claimed as basal cell carcinoma and scars).  

8.  Entitlement to service connection for an acquired psychiatric disability for treatment purposes only under 38 U.S.C.A. § 1702. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from April 1990 to April 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from Janaury 2011 and April 2012 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Paul, Minnesota, and Lincoln, Nebraska.  The St. Paul RO has assumed jurisdiction over this matter.  

The Veteran appeared at a videoconference hearing at the RO before the undersigned Veterans Law Judge at the RO in July 2014.  A transcript of the hearing is of record.  

As it relates to the issues of entitlement to service connection for an issue claimed as dental injury due to surgery and receding gum, claimed as an upper jaw condition (now reclassified on the title page of this decision as service connection for loss of tooth number 25, temporomandibular joint disease, and headaches, resulting from in-service dental surgery, due to the actions taken below in this decision); service connection for numbness of the right upper lip; service connection for an acquired psychiatric disorder, to include depression, anxiety, and PTSD; and service connection for skin cancer, to include scars resulting from cancer removal (claimed as basal cell carcinoma and scars), the RO denied service connection for all of these disorders in a Janaury 2011 rating determination.  The Board finds that the November 2011 statement in support of claim, prepared by the Veteran, wherein he asked that the RO reconsider the prior decision to deny the above conditions, served as a notice of disagreement for January 2011 rating determination, as it related to the above issues.  A statement of the case was issued in December 2012 and a substantive appeal was received later that month.  Thus, the Board finds that these issues has been pending since the January 2011 rating determination.  

As to the issue of service connection for an acquired psychiatric disability for treatment purposes only under 38 U.S.C.A. § 1702, this matter was initially addressed in the April 2012 rating determination and was subsequently perfected for appeal in December 2012.  This matter is being held in abeyance until development requested in the remand portion of this decision as it relates to the issue of service connection for a psychiatric disorder is performed as these matters are inextricably intertwined.

At the July 2014 hearing, it was noted that the RO had listed the issues of service connection for a skin disorder and service connection for three scars, removal of skin cancer (claimed as basal cell carcinoma and scars) as separate issues.  The Veteran testified that he was not claiming service connection for a skin disorder other than his claim for skin cancer and the resulting scars from removal.  As such, the Board has listed this as one issue on the title page of this decision per the Veteran's testimony.  

If VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim without requiring new and material evidence.  38 C.F.R. § 3.156(c) (2014).  In April 2010, additional service treatment records were associated with the claims file which specifically related to the Veteran's dental surgery claims.  These records were not associated with the claims folder when VA first decided the claim in August 2008, and are pertinent to the in-service dental surgery claims noted above.  As such, the claims will be reconsidered without consideration of whether there is new and material evidence.  Id. 

As to the issues of service connection for three scars for the removal of cancer and service connection for an acquired psychiatric disorder, to include depression, anxiety, and PTSD, the service treatment records added to the claims folder following the initial denial were not relevant to these clams; thus, the provisions of 38 C.F.R. § 3.156(c) are not for application and the issues will be addressed in accordance with the laws and regulations governing new and material claims.  

The newly reopened claims of service connection for a psychiatric disorder, to include anxiety, depression and PTSD; residuals of skin cancer, to include excision scars; and the issues of service connection for TMJ, headaches, and loss of tooth number 25 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the time of his July 2014 hearing, the Veteran withdrew his appeal as to the issue of whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  

2.  The Veteran's constricted maxilla with associated malocclusion and crowding of the maxillary mandibular anterior teeth is a congenital defect.  

3.  The resulting loss of sensation of the right orbital nerve is not a usual effect of the in-service ameliorative dental surgery.  

4.  The RO denied service connection for three scars from removal of skin cancer in August 2008.  The Veteran was notified of the decision that same month and did not appeal nor was evidence received within the proscribed period of time which would have allowed the claim to remain open; thus the decision is final. 

5.  Evidence received since the denial of service connection for three scars from removal of skin cancer raises a reasonable possibility of substantiating the claim.

6.  The RO denied service connection for anxiety, depression, and PTSD in August 2008.  The Veteran was notified of the decision that same month and did not appeal nor was evidence received within the proscribed period of time which would have allowed the claim to remain open; thus the decisions is final. 

7.  Evidence received since the denial of service connection for anxiety, depression, and PTSD raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as to the issue of whether new and material evidence had been received to reopen the previously denied claim of service connection for hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The Veteran's constricted maxilla with associated malocclusion and crowding of the maxillary mandibular anterior teeth clearly and unmistakably preexisted service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014). 

3.  Resolving reasonable doubt in favor the Veteran, service connection for loss of sensation of the right infraorbital nerve, resulting from in-service dental surgery, is warranted.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2014). 

4.  The August 2008 rating determination denying service connection for three scars from removal of skin cancer became final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

5.  New and material evidence sufficient to reopen the claim of entitlement to service connection for three scars from removal of skin cancer has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

6.  The August 2008 rating determination denying service connection for anxiety, depression, and PTSD became final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

7.  New and material evidence sufficient to reopen the claim of entitlement to service connection for anxiety, depression, and PTSD has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn by a veteran or his representative in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  In this case, the Veteran, at his July 2014 hearing, withdrew his appeal as to the issue of whether new and material evidence had been received to reopen the claim of service connection for bilateral hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration as it relates to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice as it relates to this issue.


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on this claim as it relates to the issues of whether new and material evidence has been received to reopen the previously denied claim of service connection for skin cancer, to include residual excision scars; whether new and material evidence has been received to reopen the claim of service connection for a psychiatric disorder, to include anxiety, depression, and PTSD; and service connection for loss of sensation of the right orbital nerve, further assistance is not required to substantiate the claim. 

Service Connection for Numbness of the Right Upper Lip

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

For defects, infirmities, or disorders not noted when a veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  With regard to the presumption of sound condition at entry into service, 38 C.F.R. § 3.304(b) provides as follows:

Only such conditions as are recorded in examination reports are to be considered as noted.

(1) History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.

(2) History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.

(3) Signed statements of veterans relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact.  Other evidence will be considered as though such statement were not of record.

If a disorder was not "noted" on entering service, VA must show by clear and unmistakable evidence both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; Wagner, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1097. 

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  Accordingly, "a lasting worsening of the condition" - that is, a worsening which existed not only during service and/or at the time of separation but also continued thereafter - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment will not be considered service connected unless the disease is otherwise aggravated by service.  38 C.F.R. § 3.306(b). 

Congenital or developmental defects are not diseases or injuries as such within the meaning of applicable law, and are not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases cited therein.  See also VAOPGCPREC 82-90 (a reissue of General Counsel opinion 01-85 (March 5, 1985), which in essence interpreted that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin must, by its very nature, have pre-existed a claimant's military service).  However, the VA General Counsel has further interpreted that if, during service, superimposed disease or injury occurs, service connection may be warranted for the resultant disability.  See Jensen, 4 Vet. App. at 306-307 , citing Hunt, 1 Vet. App. 292 ; VAOPGCPREC 67-90. 

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as a structural or inherent abnormality or condition that is more or less stationary in nature.  38 C.F.R. § 3.303(c) .

In addition, 38 C.F.R. § 3.303(c) provides that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles the existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  This regulation also states that where there is the notation or discovery during service of such residual conditions, such as fibrosis of the lungs or congenital malformations, with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they pre-existed service.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").


The Board has reviewed all the evidence in the Veteran's claims file, to include all records in VBMS and Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Except for when a different legal standard is indicated, when there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

In cases such as this in which a portion of the service treatment (medical) records are missing, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt rule due to the absence of possible pertinent service treatment records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Generally, when claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist a veteran in the development of the claim and to provide reasons or bases for any adverse decision rendered without these records.  See Id.  This heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).

In this case, the evidence shows that the Veteran entered active service in April 1990.  A review of the Veteran's available service treatment records reveals that there were no notations of dental problems on his December 1989 enlistment examination, with a notation that no dental examination was performed at that time.  As such, the Veteran is entitled to the presumption of sound condition, and clear and unmistakable evidence is required to demonstrate that the constricted maxilla with associated malocclusion and crowding of the mandibular anterior teeth existed before acceptance and enrollment into service and was not aggravated by such service.  38 U.S.C.A. § 1111; see also Doran v. Brown, 6 Vet. App. 283, 286 (1994). 

The Veteran contends that his claim for his current dental problems and loss of sensation results from injury derived from surgical procedures performed in service.  Here, the record notes no other incidents in service that might have resulted in injury to the Veteran's jaw/teeth.  

In this Veteran's case, after a review of all the evidence of record, lay and medical, the Board finds that clear and unmistakable (obvious and manifest) evidence demonstrates that the Veteran's constricted maxilla with associated malocclusion and crowding of the maxillary mandibular anterior teeth preexisted active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  There was no indication that the Veteran had sustained any injury or trauma which resulted in this condition.  Moreover, the July 1993 narrative summary, prepared in conjunction with the July 1993 in-service surgery, specifically indicates that the condition was congenital in nature and that the Veteran was in good health except for his teeth and jaw not coming together correctly and that he had had no major childhood or adult illnesses with the only previous operation being surgical removal of impacted third molars in January 1993.  

Based upon the above, the Board finds that by the weight of the evidence that any jaw malocclusion that was present in service and persisted therefrom was a developmental condition and not a disability under VA regulations to which service connection may attach.  38 C.F.R. § 3.303; Beno v. Principi, 3 Vet. App. 439, 441 (1992); 38 C.F.R. §§ 3.303(c), 4.9. 4.127; see also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).

In July 1993, the Veteran underwent surgery to correct his constricted maxilla with associated malocclusion and crowding of the maxillary mandibular anterior teeth.  Surgical assisted rapid palatal expansion and extraction of teeth numbers 21 and 28 was performed.  

In conjunction with his claim, the Veteran was afforded a VA examination in December 2010.  The examiner indicated that he had reviewed the record and noted that the Veteran had undergone the above noted surgery in service and postoperative orthodontic therapy to correct a maxillary cross-bite malocclusion with asymmetry.  It was further noted that the Veteran underwent orthodontics and eventual orthodontic stabilization with lingual retainers in the maxilla, cuspid to cuspid and mandible cuspid to cuspid.  He indicated that the records showed that the surgery was accomplished without complication and that the postoperative sequelae were uneventful.  

Following examination, the examiner concluded that the Veteran was status post maxillary Lefort I osteotomy for rapid palate expansion orthodontics with a very stable centric occlusion.  It was noted that the Veteran appeared to deviate his mandible to the right when he was talking and had dental caries.  The examiner stated that from his examination, it appeared that the centric occlusion, the work accomplished for him in the military, had proven to be very stable.  The examiner noted that if indeed the Veteran had a mandibular asymmetry by the surgery done, this would not have repaired the mandibular asymmetry, which was a developed deformity.  The centric occlusion was noted to be very stable, as were the temperomandibular joints.   

In a June 2014 addendum report, the VA examiner indicated that he had reviewed everything that he had in the file for the Veteran.  He stated that the Veteran had total anesthesia of the right infraorbital nerve (second division tri-mengial nerve) and loss of tooth number 25.  He also had a maxillary cant to his occlusion that was not repaired with maxillary jaw surgery he had accomplished very nicely while on active duty.  

It was the examiner's opinion that the Veteran had loss of sensation of the right infraorbital nerve directly caused by the maxillary surgery that the Veteran had while on active military duty.  It was also his opinion that the loss of tooth number 25 was directly related to and caused by the jaw surgery.  By history, the tooth became loose after the surgery and was lost.  The examiner also indicated that the cant to the Veteran's face and jaws was not repaired by the maxillary surgery.  It was his opinion that this would have needed mandibular surgery combined with the Lefort level I surgery to repair.  This left the Veteran with a cant in his face.  The examiner also noted that the Veteran had headaches and jaw discomfort daily and that this was more likely related to his TMJ internal derangement and parafunction that was associated with his jaw condition.  The parafunction had also caused permanent loss of tooth structure which would require extensive restoration dentistry to repair.  

As it relates to the usual effects of surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, noted in 3.306(b), the Board will resolve reasonable doubt in favor of the Veteran and find that the resulting loss of sensation of the right infraorbital nerve is not a usual effect of the ameliorating in service surgery, thus warranting service connection for the resulting loss of sensation.  The VA examiner specifically attributed this condition directly to the in-service surgery.  The examiner did not indicate that this was a usual effect of the in-service ameliorative surgery.  Given the foregoing, and resolving reasonable doubt in favor of the Veteran, service connection is warranted for loss of sensation of the right infraorbital nerve.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


New and Material-General Criteria

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id. 

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

Skin Cancer, to include Scars Resulting from Cancer Removal (claimed as Basal Cell Carcinoma and Scars)

In the August 2008 rating determination, the RO denied service connection for three scars, removal of cancer, on the basis that no documentation had been provided to demonstrate that the Veteran had had any cancer removed or that there were resultant scars as a result of the removal.  The RO observed that the Veteran's service treatment records were not available for review and noted that the claim would be reevaluated if treatment records were received.  The Veteran was notified of this decision later that month and did not appeal nor was evidence received which would have allowed the claim to remain open.

Evidence received subsequent to the August 2008 rating determination includes VA treatment records demonstrating the removal of three skin lesions/moles, with a notation of one of the excisions being an atypical melanocytic proliferation; and statements and testimony from the Veteran.  The Veteran testified as to having had these skin marks/lesions in close proximity to his period of service and of the sun exposure he received during the Gulf War. 

The basis for the prior denial was that the Veteran did not have a three scars resulting from cancer removal which were related to the Veteran's period of service.  The VA treatment records added to the claims folder demonstrate that the Veteran did have surgical excisions performed in three areas, one being an atypical melanocytic proliferation.  The Veteran has also reported and testified that he had these areas in service.  The newly received evidence relates to previously unestablished elements of the claim of a current disability and a possible link between the current disability and service and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Acquired Psychiatric Disorder, to Include Depression, Anxiety, and PTSD

In August 2008, the RO denied service connection for PTSD on the basis that evidence did not show a confirmed diagnosis of PTSD.  The RO noted that the Veteran's service treatment records were not available for review and that the Veteran's personnel records failed to show any medals for which combat stressors were conceded.  The RO further observed that there was no evidence of an in-service event for stressors.  The RO also indicated that the Veteran had failed to return VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD.  The RO denied service connection on the basis that the evidence did not show any claimed stressors or a diagnosis of PTSD which would permit a finding of PTSD.  

As to the claim for service connection for anxiety and depression, the RO noted that it had asked the Veteran to provide evidence of current anxiety and depression with evidence of a relationship to his military service and that the Veteran had not provided such evidence.  The RO denied service connection on the basis that neither anxiety nor depression occurred in or was caused by service.  The RO noted that these conditions would also be re-evaluated if service treatment records were received.  

The Veteran was notified of the denials that same month and did not appeal nor was evidence received which would have allowed the claims to remain open.  Thus, the decision became final.  38 U.S.C.A. § 7105 ; 38 C.F.R. § 20.1103.

Evidence received subsequent to the August 2008 rating determination includes VA treatment records, the results of an August 2012 VA examination, the testimony of the Veteran at his July 2014 hearing, and an August 2014 statement from his private social worker.  

VA treatment records associated with the claims folder contain diagnoses of numerous psychiatric disorders, to include depressive disorder, NOS, versus recurrent major depression; dysthymic disorder; and PTSD versus anxiety disorder, NOS.  Moreover, at the time of the Veteran's August 2012 VA examination, the examiner, while indicating that the Veteran did not have PTSD, rendered a diagnosis of bipolar disorder.  

In the August 2014 letter, the Veteran's social worker indicated that the Veteran  presented with multiple severe symptoms characteristic of PTSD.  He noted that specific to his four years in the service, the Veteran was exposed to two incidents where individuals died in his arms and a botched jaw surgery while under the care of a military physician which had resulted in both cosmetic and chronic functional difficulties, and the general anxiety and distress associated with active military duty.  He noted that it was clear that these events had had a significant and negative impact on the Veteran's overall well-being.  

While the Veteran indicated that the two individuals who had died in his arms were not soldiers, but were people killed in a car accident, at his hearing, he did indicate that the in-service dental surgery had affected his psychiatrically.  

The basis for the prior denial was that the Veteran did not have any psychiatric disorders which were related to his period of service.  The VA treatment records added to the claims folder contain numerous psychiatric diagnoses.  Moreover, the Veteran's social worker has indicated that the jaw surgery had had a psychological impact upon the Veteran.  Furthermore, the Veteran has testified that his in-service jaw surgery has affected him from a psychiatric standpoint.  The newly received evidence relates to previously unestablished elements of the claim of a current disability and a possible link between the current disability and service, through a now service-connected disability, residuals of in-service dental surgery, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).


ORDER

The appeal, as it relates to the issue of service connection for bilateral hearing loss, is dismissed.

Service connection for loss of sensation of the right orbital nerve is granted.  

New and material evidence having been received, the appeal to reopen service connection for three scars for the removal of skin cancer is granted.

New and material evidence having been received, the appeal to reopen service connection for anxiety, depression, and PTSD is granted.


REMAND

As to the newly reopened claim of service connection for skin cancer, to include scars resulting from cancer removal, the Veteran should be afforded a VA dermatology examination to determine the nature and etiology of the any prior skin excisions and subsequent scars resulting from the excision, and their relationship, if any to the Veteran's period of service, to include sun exposure in service.  

As to the Veteran's claim of service connection for a psychiatric disorder, to include depression, anxiety, and PTSD, the Veteran has now submitted evidence relating his current psychiatric difficulties to his in-service dental surgery, with now service-connected residuals from the surgery.  Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  In light of the above, the Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder, to include PTSD, anxiety, and depression, and its relationship, if any, to his period of service and/or his in-service dental surgery, with resultant residuals. 

As it relates to the in-service dental surgery residuals, the Board notes that while the examiner indicated that the Veteran had headaches and jaw discomfort daily and that it was more likely than not that this was related to his TMJ internal derangements and parafunction that was associated with the jaw condition, the examiner did not indicate whether the TMJ or headaches were related to the Veteran's in-service dental surgery, and, if so, was this considered a usual effect of the surgical treatment.  As such, the Veteran should be afforded a VA examination to determine the etiology of the Veteran's headaches and TMJ problems and their relationship, if any, to his in-service dental surgery.  

As to loss of tooth number 25, the Board notes that the examiner has indicated that the loss of tooth number 25 is directly related to and caused by the jaw surgery.  Generally, service trauma is defined as an injury or wound produced by an external physical force during a service member's performance of military duties.  See Nielson v. Shinseki, 607 F.3d 802 (Fed. Cir. 2010).  The term dental trauma does not include, for example, the intended effects of treatment by VA.  See VAOPGCPREC 5-97.  Dental trauma does not include intended results of proper medical treatment provided by the military.  See Nielson, 607 F.3d 802.  In Nielson, the claimant had certain of his teeth removed due to infection, an intended effect of proper medical treatment.  However, the Federal Circuit elaborated in Nielson that that an unintended result of medical treatment due to military negligence or malpractice could be "service trauma" pursuant to 38 U.S.C.A. § 1712(a)(1)(C).  Nielson, 607 F.3d at 808.  As a result of the Court's holding additional development is warranted.  

The issue of entitlement to service connection for an acquired psychiatric disability for treatment purposes only under 38 U.S.C.A. § 1702 is inextricably intertwined with the issue of service connection for a psychiatric disorder for compensation purposes.  As such, this matter will be held in abeyance.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder copies of all treatment records of the Veteran from the Minneapolis VAMC from November 2012 to the present.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder(s), including PTSD, which may be present.  The claims folder, a copy of this remand, and all other pertinent records should be made be available for review by the examiner in conjunction with the examination.  The examiner is requested to render an opinion as to whether it is at least as likely as not that the Veteran currently has PTSD related to his period of service.  If a diagnosis of PTSD is rendered, the examiner should identify the claimed stressor that serves as the basis for the diagnosis of PTSD. 

Alternatively, if PTSD is not found on examination, the examiner must delineate all diagnoses reached to account for the Veteran's psychiatric symptomatology.  The examiner must also express an opinion as to whether any psychiatric disorder(s) found on examination, is/are related to the Veteran's period of service.  The examiner should also render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disorder which is present arises from the service-connected in-service dental surgery residuals.  Complete detailed rationale should be provided for each opinion that is rendered.

3.  Schedule the Veteran for a VA skin examination, by a physician, to determine the nature and etiology of any current skin cancer and/or residuals thereof, to include excision scars.  All indicated tests and studies should be performed and all findings must be reported in detail. The claims folder, a copy of this remand, and all other pertinent records must be made available to the examiner. 

The examiner is requested to render the following opinions: Does the Veteran currently have any skin cancer and/or residuals thereof, to include excision scars?  If so, is it at least as likely as not (50 percent probability or greater) that the Veteran's current skin cancer or residuals thereof, to include excision scars, had its onset in service or is otherwise related to his period of service, to include as a result of sun exposure during the Gulf War?  Complete detailed rationale must accompany any opinion that is rendered.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current TMJ, headache disorder, and loss of tooth number 25.  All indicated tests and studies are to be performed and all findings must be reported in detail the claims folder and all other pertinent treatment records, including records in VBMS/Virtual VA, should be made available to the examiner and the examiner should note such review in his/her report.  Following review of the claims folder and examination of the Veteran, the examiner is to render the following opinions: Are the Veteran's TMJ and headache problems caused or aggravated by his in-service maxillary surgery?  If so, are these considered usual effects of the surgical treatment?  As to tooth number 25, is loss of this tooth the unintended result of medical treatment due to military negligence or malpractice?

Complete detailed rationale is requested for any opinion that is rendered.  

5.  Following the completion of the above to the extent possible, the RO should readjudicate the remaining claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


